Case Number: PC-2020-06526
Filed in Providence/Bristol County Superior Court
                  Case 1:20-cv-00442-MSM-PAS
Submitted: 10/15/2020 10:28 AM
                                                    Document 1-2 Filed 10/15/20 Page 1 of 2 PageID #: 18
Envelope: 2792011
Reviewer: Victoria H



                SUPERIOR COURT OF RHODE ISLAND
                PROVIDENCE, SC

                LINDA SCHAAD,                                     CASE NO.: C.A.NO: PC-2020-06526

                                              Plaintiff,

                vs.


                TEXAS ROADHOUSE HOLDINGS, LLC,
                ALIAS ABC CORPORATION, and JOHN
                DOE,

                                        Defendants.
                _____________________________________


                                        NOTICE TO THE COURT OF REMOVAL

                      Defendant hereby notifies the Court that a Notice of Removal of the above captioned matter

               was filed in the United States District Court for the District of Rhode Island on October 15, 2020.

               A copy of the Notice of Removal is attached as Exhibit A.


                                                     Respectfully submitted,


                                                     /s/ Stephen P. Cooney______________________________
                                                     Stephen P. Cooney, Esq. (Registration # 6803)
                                                     Higgins, Cavanagh and Cooney, LLP
                                                     123 Dyer Street
                                                     Providence, RI 02903
                                                     (401) 490 – 3920
                                                     Scooney@hcc-law.com


                                                     Mony B.P. Yin, Esq.
                                                     Perez Morris Hyde LLC
                                                     17 Squadron Boulevard, Suite 410
                                                     New City, NY 10956
                                                     (845) 743 – 0101
                                                     Myin@perez-morris.com

                                                     Attorneys for Defendant Texas Roadhouse Holdings, LLC
Case Number: PC-2020-06526
Filed in Providence/Bristol County Superior Court
                  Case 1:20-cv-00442-MSM-PAS
Submitted: 10/15/2020 10:28 AM
                                                    Document 1-2 Filed 10/15/20 Page 2 of 2 PageID #: 19
Envelope: 2792011
Reviewer: Victoria H



                                               CERTIFICATE OF SERVICE

                      I HEREBY CERTIFY that on October 15, 2020, I electronically filed the foregoing with

               the Clerk of the Court by using the court’s electronic filing system and sent a copy via regular US

               Mail, postage prepaid, and e-mail, to the following:


               Stephen M. Rappoport, Esq.
               Rappoport, DeGiovanni & Caslowitz, Inc.
               989 Waterman Avenue
               East Providence, RI 02914
               (401) 437-3000
               Fax (401) 437-3037
               rap@rdclegal.com

               Attorneys for Plaintiff


                                                            /s/ Brenda L Rice___________________________
                                                            Brenda L. Rice
